DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I, corresponding to Claims 1-14 and 16-18 in the reply filed on April 29, 2021 is acknowledged.  The traversal is on the grounds that search and examination of the non-elected claims would not impose a serious burden.  This is not found persuasive because, as pointed out in the Restriction Requirement dated March 1, 2021, the inventions according to Group I and according to Group II have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0186381 to Ogawa et al. (“Ogawa I”) in view of U.S. Patent Application Publication No. 2008/0157036 to Ogawa et al. (“Ogawa II”).
With regard to Claim 1, Ogawa I discloses an acoustic insulating material comprising a fiber sheet wherein the insulating material has a flow resistance in the range of 50 Pas/m to 3000 Pas/m.  See, e.g., Abstract, paragraph [0059], Tables 1 & 2, entire document.  Ogawa I teaches that the fiber sheet of the insulating material comprises a nonwoven fabric.  Paragraph [0058].  Ogawa also discloses that a coating can be provided to the acoustic insulation to adjust the air flow resistance.  Paragraph [0012].  Ogawa I further suggests that a flame retardant agent, such as graphite, can be included in the fiber sheet.  Paragraph [0127].  However, Ogawa I does not teach that the graphite is provided in the coating at a proportion of 5% to 50% by weight of the acoustic insulation.  Ogawa II also discloses a fiber sheet that provides both acoustic and thermal insulation properties.  See, e.g., Abstract, paragraph [0003], entire document.  Ogawa II discloses that the graphite particles can be included in a coating for a fiber sheet such that 0.5% to 50% by mass of graphite can be mixed with the fibers.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide graphite particles into the coating disclosed by Ogawa I in an amount of 0.5% to 50% by weight of the fibers in order to provide improved conductivity and fire resistance, as shown to be known by Ogawa II.  With regard to Claim 2, providing graphite in an amount of more than 50% by weight to the coating is an obvious modification.  Ogawa II teaches that the amount of graphite relative to the fibers can be as high as 50%, and since the weight of the coating in Ogawa I is less than the weight of the fibers, the person having ordinary skill in the art would readily understand that the graphite particles need to be present in an amount greater than 50% in the coating in order to achieve a 50% weight relative to the weight of the See, e.g., Examples 1-12.  With regard to Claim 4, Ogawa I teaches that the fibers of the fabric can be pulp fibers, paragraph [0019], which are inherently hydrophilic.  With regard to Claim 7, Ogawa I teaches a coating amount of 20 gsm.  Paragraph [0140].  With regard to Claim 9, Ogawa I reports sound absorption of greater than 0.55 at 1600 Hz.  Table 2.  With regard to Claim 10, Ogawa I teaches that the fabric can contain at least 30% by weight pulp fibers.  Paragraph [0138].  With regard to Claim 13, Ogawa I teaches that the basis weight of the fiber sheet can be as low as 30 gsm.  Paragraph [0080].  With regard to Claim 14, Ogawa I teaches that a hot melt adhesive can be included in the fiber sheet.  Paragraph [0081].  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa I in view of Ogawa II as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0050469 to Blanchard et al. (“Blanchard”).
Ogawa I does not disclose applying the coating in a pattern with at least partially continuous lines.  Blanchard is also related to thermal and acoustic insulation material comprising a nonwoven fabric.  See, e.g., Abstract, entire document.  Blanchard teaches that resin coatings can be provided as a discontinuous layer to achieve satisfactory acoustic results.  Paragraphs [0041] and [0043].  Blanchard further teaches that the coating can be provided in an ordered pattern having continuous lines, such as a grid.  Paragraph [0068].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the resin coating disclosed by the combination of Ogawa I and Ogawa II in ordered pattern, such as a grid, in order to fine tune acoustic sound absorption, as shown to be known by Blanchard.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa I in view of Ogawa II as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2008/0118736 to Drzal et al. (“Drzal”).
The combination of Ogawa I with Ogawa II does not disclose graphite particle size of 0.5 to 10 microns.  Drzal is also related to conductive composite materials with fillers.  See, e.g., Abstract, entire document.  Drzal teaches that graphite can be provided with particle sizes as low as 0.5 microns.  Paragraph [0016].  It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide smaller size graphite particles in the coating disclosed by Ogawa I with Ogawa II, as shown to be known by Drzal, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa I in view of Ogawa II as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0304109 to Schilling et al. (“Schilling”).
Ogawa I suggests that glass fiber can be used in their textile material.  Paragraph [0056].  However, Ogawa I does not disclose including glass fiber in an amount 5% to 80% by weight.  Schilling is also related to nonwoven fabric materials useful in acoustic insulation.  Schilling teaches that the fibers used can predominately be cellulosic, paragraph [0015], but that glass fiber can be included in amount of about 20% by weight.  See paragraph [0016] (disclosing that the fiber blend can include glass fibers in an amount of less than 10 gsm, whereupon the fabric generally weighs 45 gsm).  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to include glass fibers in an .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa I in view of Ogawa II as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2009/0286059 to Ogawa et al. (“Ogawa III”).
Ogawa I does not disclose wet laying or carding the fibers to form the fabric.  Ogawa III is also related to textile materials for use in acoustic insulation.  See, e.g., Abstract, entire document.  Ogawa III teaches that such fabrics can be manufactured by carding.  Paragraph [0169].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to card the fibers disclosed by Ogawa I in order to produce a nonwoven fabric suitable for use in acoustic insulation, as shown to be known by Ogawa III.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789